Iviruie, J.
I. This ease is submitted1 upon the printed abstract of the record only. It appears that the defendant was charged with keeping and maintaining a liquor nuisance in the city of Des Moines. The evidence clearly shows that defendant kept a place in which intoxicating liquors were kept for sale and sold; that he and bis algents sold beer and whisky; that his place was frequently searched by police officers, and that several times kegs of beer were found there; that a regular bar was kept, which was resorted to toy large numbers of people, for the purpose of procuring beer and other 'intoxicants. The instructions fully and fairly presented the *734.ease to the jury, who returned a verdiict of guilty. We have examined the entire record as set forth in the abstract, and discover no errors — 4ffirmed.